French, J.,
concurring.
*166{¶ 12} Like the majority, I would affirm the judgment of the Fifth District Court of Appeals and remand this matter to the court of common pleas for further proceedings on the petition for judicial review filed by appellee, 221 Market North, Inc., d.b.a. Napoli’s Italian Eatery (“Napoli’s”). But because I reach that result based upon the plain language of R.C. 4112.06, and not upon application of the Ohio Rules of Civil Procedure, I concur separately.
{¶ 13} Napoli’s filed a timely petition for judicial review of a final order of the Ohio Civil Rights Commission and certified that it had mailed copies of the petition to the commission and to attorneys for the commission and Ana Hambue-chen by regular mail. Thirty-five days after filing its petition, and after the commission moved for dismissal, Napoli’s filed a praecipe for service by the clerk of court. The common pleas court dismissed the petition based on its conclusion that the commission and the parties who appeared before the commission were not timely served, as required by R.C. 4112.06(B). The Fifth District reversed, holding that Civ.R. .3(A) affords Napoli’s one year after filing its petition to perfect service through the clerk of court. 2013-Ohio-3717, 2013 WL 4680453. The majority agrees with the Fifth District that Civ.R. 3(A) applies, that service by the clerk is required under R.C. 4112.06, and that a petitioner has one year after filing a petition to accomplish service.
{¶ 14} When a right to appeal is conferred by statute, the appeal can be perfected only in the mode prescribed by statute. Ramsdell v. Ohio Civ. Rights Comm., 56 Ohio St.3d 24, 27, 563 N.E.2d 285 (1990). R.C. 4112.06 confers a right to appeal and obtain judicial review of a final order of the commission. Proceedings under R.C. 4112.06 “shall be initiated by the filing of a petition in [the common pleas] court * * * and the service of a copy of the said petition upon the commission and upon all parties who appeared before the commission.” R.C. 4112.06(B). The court obtains jurisdiction upon the filing and service of the petition and the commission’s subsequent filing of the record. Id.
{¶ 15} R.C. 4112.06 does not explicitly state when a petitioner must file a petition or when and how service of the petition must be made. This court, however, has held that a petition for judicial review under R.C. 4112.06 must be filed within 30 days of service of the commission’s order. Ramsdell at 25. We reached that conclusion based on R.C. 4112.06(H)’s authorization for the commission to obtain a decree for enforcement of its order if no proceeding for judicial review is commenced within 30 days from service of the commission’s order. “[S]uch an interpretation necessarily follows from the practical operation of the statute.” Ramsdell at 25.
{if 16} The questions now before this court are when and how service of a petition under R.C. 4112.06 must be made. The majority broadly applies Civ.R. *1673(A) and 4 to hold that a copy of an R.C. 4112.06(A) petition must be served by the clerk of the common pleas court within one year after the petition is filed.
{¶ 17} The Rules of Civil Procedure, “to the extent that they would by their nature be clearly inapplicable, shall not apply to procedure (1) upon appeal to review any judgment, order or ruling [and] (7) in * * * special statutory proceedings.” Civ.R. 1(C). See also Ramsdell at 27 (considering whether Civ.R. 6(E)’s three-day mail rule applied to the time for filing a petition under R.C. 4112.06).
{¶ 18} The parties’ arguments focus primarily on whether Civ.R. 3(A)’s one-year service period for purposes of commencing a civil action applies to proceedings under R.C. 4112.06, but this case also raises the question whether service of an R.C. 4112.06 petition must be made by the clerk of court. Despite the commission’s argument that that issue is not before this court because Napoli’s did not contest it below, the requirements for obtaining judicial review under R.C. 4112.06 are jurisdictional and may not be waived. Ramsdell at 27-28; VeriFone, Inc. v. Limbach, 69 Ohio St.3d 699, 635 N.E.2d 377 (1994) (statutory filing requirements are jurisdictional and cannot be waived).
{¶ 19} By its own terms, Civ.R. 3(A) is inapplicable to proceedings under R.C. 4112.06. The rule addresses commencement of a “civil action” and states that commencement occurs “by filing a complaint * * * if service is obtained within one year from such filing upon a named defendant.” Civ.R. 3(A). But R.C. 4112.06 does not refer to its review process as a “civil action,” nor does the prescribed procedure for obtaining review involve the filing of a complaint. Consequently, Civ.R. 3(A) does not apply to a petition for judicial review under R.C. 4112.06.
{¶ 20} Civ.R. 4(A), which requires the clerk of court, upon the filing of a complaint, to “forthwith issue a summons for service upon each defendant listed in the caption,” is similarly inapplicable. The clerk’s duty under Civ.R. 4(A) arises only upon the filing of a complaint, which is not part of the statutory procedure under R.C. 4112.06. Further, R.C. 4112.06 does not state that a clerk of court must serve copies of the petition, nor does it refer to the issuance of a summons or praecipe for service; it simply states that proceedings “shall be initiated by the filing of a petition in court * * * and the service of a copy of the said petition.” R.C. 4112.06(B). The statute does not indicate that different entities must complete the acts of filing and serving. Indeed, reading the statute to require that the petitioner file the petition, but that the clerk serve the petition, requires the reader to infer a change in the unidentified subject of the sentence. Reading R.C. 4112.06 according to its plain meaning, and accepting that the General Assembly did not intend different subjects in its single-sentence requirements of filing and service, I conclude that R.C. 4112.06 does not require *168service by the clerk of courts and that the mail service by Napoli’s attorney perfected the initiation of proceedings for judicial review.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, Stephen Carney and Jeffrey Jarosch, Deputy Solicitors, and Wayne Williams, Assistant Attorney General, for appellant.
Stanley Rubin, for appellee 221 Market North, Inc., d.b.a. Napoli’s Italian Eatery.
{¶ 21} For these reasons, I concur, albeit on different grounds, in the majority’s judgment affirming the Fifth District’s reversal.
O’Donnell and Kennedy, JJ., concur in the foregoing opinion.